(\0

FILED
AU63i 2311

C|erk, U.S. District & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

courts for the Disrrim ot columbia

Audrey Carter, )
)
Plaintiff, )

) , ,.

v. ) civil A¢u@n N@_ 11 135 { j
)
)
General Martin Dempsey, et al. , )
)
Defendants. )
MEMORANDUM ()PINION

This matter is before the Court on its review of plaintiff’ s pro se complaint and
application to proceed in forma pauperz`s. The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a resident of Burlington, New Jersey, suing a number of high-level military
officials, Attorney General Eric Holder, the FBI, the CIA, "Congress," the Los Angeles Times
and the "Dailey News." Compl. Caption. She alleges, inter alicz, that the government
discriminated against her and "men and woman [sic] of the military by not allowing [her] to pass
off information as a Good Samaritan to protect and allow equal treatment to all military." Compl.
at l. Plaintiff seeks injunctive relief "to have the government stop ignoring the troops’
complaints [and to] provide them with a mediator Activist Audrey Carter or a named party to
assist them with military complaints, issues and needs." Ia’. She also seeks an investigation of
issues she allegedly set forth in a letter to General Martin Dempsey dated June 27, 201 l. Finally,
plaintiff seeks $9,999 for violations of the "Good Samaritan Law, while trying to help the troops

...."Id.

The allegations of the complaint "constitute the sort of patently insubstantial c1aims" that
deprive the Court of subject matter jurisdiction. Tooley v. Napolz'tano, 586 F.3d 1006, 1010
(D.C. Cir. 2009); see Caldwell v. Kagan, ___ F. Supp.2d _, 2011 WL 1460432, at * 1 (D.D.C.
Apr. 18, 2011) ("A district court lacks subject matter jurisdiction when the complaint ‘is patently
insubstantial, presenting no federal question suitable for decision.' ") (quotz`ng Tooley, 586 F.3d
at 1009). ln addition, plaintiff has not established her standing to sue on behalf of members of
the United States military, and "[t]he defect of standing is a defect in subject matter jurisdiction."
Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987). Finally, a claim for monetary damages
against the United States is cognizable under the Federal Tort Claims Act ("FTCA"), 28 U.S.C.
§§ 2671 et seq. Such a claim is maintainable, however, only after the plaintiff has exhausted
administrative remedies by "frrst present[ing] the claim to the appropriate Federal agency. . . ."
28 U.S.C. § 2675. Plaintiff has not indicated that she exhausted her administrative remedies, and
the exhaustion requirement is jurisdictional. See GAF Corp. v. United Stales, 818 F.2d 901, 917-
2O (D.C. Cir. 1987); Jackson v. United Stales, 730 F.2d 808, 809 (D.C. Cir. 1984); Stokes v. U.S.
Postal Serviee, 937 F. Supp. 11, 14 (D.D.C. 1996); see also Aba'urrahman v. Engstrom, 168
Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) (“[T]he district court properly dismissed case
[based on unexhausted FTCA claim] for lack of subject matter jurisdiction."). Accordingly, this

case will be dismissed for want of jurisdiction. A separate Order accompanies this Memorandum

OPinion.  
Uhited States District Judge
Date: August 11